 



Exhibit 10.11.1
March 2008
FIRST AMENDMENT TO THE
CSK AUTO CORPORATION
2004 STOCK AND INCENTIVE PLAN
     Pursuant to Section 19.1 of the CSK Auto Corporation 2004 Stock and
Incentive Plan (the “Plan”), the Plan is hereby amended as follows, effective as
of March 31, 2008:
     1. Section 6.5 of the Plan is hereby amended to add the following new
sentence to the end thereof:
     “Notwithstanding anything to the contrary in this Plan or in any Option
Document, from and after a Change in Control, each Participant shall be
permitted to pay the option price by delivery of a properly executed notice
instructing the Company to withhold Shares otherwise issuable upon exercise of
the Option having an aggregate Market Value on the date the Option is exercised
equal to the aggregate purchase price therefor.”
     2. Section 8.2(a)(i) of the Plan is hereby deleted in its entirety and
replaced with the following:
     “(i) the time period or periods, if any, including any conditions for
determining such period or periods, during which the restrictions on such
Restricted Stock shall apply (the “Restriction Period”); provided that in no
event, other than as provided in Section 8.3 hereof or immediately below, shall
such restrictions terminate prior to three (3) years after the date of grant if
the vesting of the Restricted Stock is based solely on continuous employment or
service as a Director or the passage of time; provided further, that (1) the
restrictions on such Restricted Stock may lapse in monthly pro rata installments
(i.e., 1/36 per month for 3 years) and (2) the limitation set forth in this
subsection (i) shall not apply to a limited number of shares of Restricted Stock
(or Stock Units) granted in 2008, the number of which shall not exceed 5% of the
total number of Shares available for grant under the Plan as set forth in
Section 5.1 hereof, and/or”
     3. Section 16.2 of the Plan is hereby amended to add the following new
sentence to the end thereof:
     “Notwithstanding anything to the contrary in this Plan or in any agreement
or other document evidencing an Award, from and after a Change in Control, each
Participant shall be permitted to pay any withholding tax obligation incurred by
reason of the exercise, vesting, settlement or transfer of any Award by delivery
of a properly executed notice instructing the Company to withhold Shares
otherwise issuable or subject to such Award having an aggregate Market Value on
the date the obligation arises equal to the amount required to be withheld.”
     4. Except as provided for above, the provisions of the Plan shall remain in
full force and effect.

